Citation Nr: 1721928	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  12-27 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), generalized anxiety disorder, major depression, and an adjustment disorder.  

2. Entitlement to a total disability evaluation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Allen Gumpenburger


ATTORNEY FOR THE BOARD

T. Jadhav, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1967 to February 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Ft. Harrison, Montana.  

This matter was before the Board in April 2015, at which time the claim was remanded in part for a VA examination.  The Veteran received a VA examination in May 2015 and an addendum opinion in October 2015.  The RO issued a supplemental statement of the case (SSOC) in February 2017.  There has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The issue of entitlement to service connection for an "acquired psychiatric condition to include PTSD" as the issue was characterized in the August 2012 statement of the case (SOC), has been recharacterized more broadly in light of Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009) and the diagnoses of generalized anxiety, depression, and adjustment disorder are contained in the record.  


FINDINGS OF FACT

1. The preponderance of the evidence is against a finding that the Veteran has an acquired psychiatric disability, to include PTSD, generalized anxiety, major depression and adjustment disorder during active service.  

2. The Veteran's service-connected disabilities do not preclude substantially gainful employment.  


CONCLUSIONS OF LAW

1. The criteria for service connection for an acquired psychiatric disability, to include PTSD, generalized anxiety, major depression and adjustment disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2016).  

2. The criteria for a TDIU rating have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA's duty to notify was satisfied by letters sent in March 2011 and April 2012.  See 38 U.S.C.A. §§ 1100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) 


Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R § 3.303.  

Establishing service connection for acquired psychiatric claims requires three elements: (1) medical evidence of a current disability (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. §§ 3.303.  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. §§ 3.304(f), 4.125(a); see Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  In the absence of proof of a present disability, there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A § 5107; 38 C.F.R. § 3.102; See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


Factual Background

The Veteran's DD-214 demonstrates that the Veteran's military occupation specialty (MOS) was listed as a communications center specialist which has a civilian related occupation listed as central office operator.  See DD-214 Certified Original Certificate of Release or Discharge From Active Duty, p.2, received 08/06/1980.  The Airman Military Record also shows that the Veteran had top secret clearance while serving in foreign service while in Canada in 1969.  See STR, p. 32, 33, received 04/13/2011.  

Service treatment records reflect no complaints, diagnosis of or treatment for PTSD, generalized anxiety, depression or an adjustment disorder.  See STR-Medical, p.33, received 04/14/2011.  Clinical evaluation at the time of enlistment and at the separation examination contain no complaints related to the claimed disabilities.  Id. at 4,6.  Service personnel records demonstrate that the Veteran excelled at his active duty performance.  See Military Personnel Record, p.57, received 05/30/2012.  

Medical history after separation shows VA medical records from December 2001 where a PTSD screening test showed negative results.  Id. at 80.  After the screening, the Veteran also denied "feeling down, depressed or hopeless."  Id.  His claims folder also contained VA medical treatment records from January 2002 for  concerns of hallucinosis and substance abuse problems, however no previous psychiatry treatment or further hallucinatory occurrences were documented.  See CAPRI, p.75, received 02/15/2017.  VA medical records from February and March 2002 contained a diagnosis of depression, Veteran's attendence for group therapy for alcoholism and drug abuse, as well as a chemical abuse class.  See CAPRI, p.1, 14 ,16, received 08/23/2012.  The Veteran indicated that he was depressed in February 2002 and alluded to an undocumented combat experience, however he did not indicate any symptoms related to the stressor.  Id. at 65.  The same record shows that the Veteran stated that he felt good since remaining sober, denied prior psychiatric treatment, current depression or anxiety, and acknowledged that he did not have combat experience.  Id. at 20, 25, 27.  Another record showed that the Veteran had a psychological assessment in February 2002which indicated that he was not receiving pension for psychatric disability, had not experienced depression or hallucinations in last 30 days, was not anxious and discussed that he saw a doctor in the past who advised him that his "dysphoria was likely due to alcohol."  See CAPRI, p. 38-40, received 08/23/2012.  VA records in March 2004 and October 2006 show that the Veteran underwent a depression screening test which yielded negative results.  Id. at 40, 51.  However treatment records from March 2002 also show that the Veteran's health was "jepopardized by heavy alcohol use" and had experienced some depression and anxiety.  Id. at 18.  However other records in the same file from March 2002 also show that the Veteran denied "current depression, anxiety or suicidal ideation."  Id. at 27, 34.  The Veteran also indicated in April 2004 that he was enjoying work and no longer had the anxiety he reported earlier as he "discovered that perfectionism was causing problems for him."  Id. at 49.  

Veteran had additional private treatment records from Bozeman in October 2008 which demonstrated that the Veteran sought treatment for a right hip problem, stated that he feels great and also had military history showing that he was not in combat and was not in Vietnam.  See CAPRI, p.25, 26, received 08/23/2012.  

The Veteran's claims folder also contained medical records from incarceration where the attended several healthcare facilities while incarcerated in December 2009.  Records demonstrate that the Veteran was sent to the emergency room after experiencing hallucinations and vivid delusions, however the doctor who saw the Veteran also found that these delusions were unfounded.  See Medical Treatment Record - Non-Government Facility, p 49-50, received 08/17/2015.  Another record in December 2009 noted the Veteran's history of alcohol abuse and alcohol withdrawal, however there was no discussion of PTSD when he was admitted for further evaluation and treatment.  See Medical Treatment Record- Government Facility, p. 24, received 06/24/2010.

VA records also show that the Veteran was also seen for an annual review in January 2010 and stated that he is doing great, had no suicidal ideations, and no depression and was back to work.  See CAPRI, p.11-12, received 08/23/2012.  An additional screening test also demonstrated negative results for depression.  Id. at 13.  The Veteran also reported radiation exposure from his military history, however, no depression or PTSD diagnosis was noted.  Id.  

In February 2010, the Veteran was taken to an emergency room while incarcerated for hallucinations possibly related to PTSD.  See Medical Treatment Record-Non Government Facility, p 44-45, received 08/17/2015.  The physician who evaluated the Veteran after he stated that he witnessed "destroyed villages, blood and bodies," prescribed medication and diagnosed PTSD, depression and alcohol abuse and also opined that the "symptoms were from PTSD activation."  See Medical Treatment Record-Non Government Facility, p. 9,10 received 08/24/2015.  The Veteran was also observed for further evaluation in March 2010 where he was diagnosed with PTSD after reporting suicidal ideations, however the Veteran also reported that he usually does not think like this but "thinks [this] may also be a result of medication."  Id. at 11.  Although the Veteran was sent to the emergency room for active symptoms of PTSD while incarcerated, it was noted that he had improvement with medication.  See Medical Treatment Record-Non Government Facility, p.10, received 08/24/2015.  Records from Western Montana Mental Health Center showed that the Veteran reported stressors of legal problems and incarceration and was diagnosed primarily with alcohol dependence and psychotic disorder due to general medical disorder with hallucinations and listed PTSD post military and generalized anxiety after ruling out schizophrenia.  Id. at 16-17.  Additionally, the examiner found that the Veteran's mental disorder and symptoms are exacerbated by incarceration.  See Medical Treatment Record-Non Government Facility, p. 1, received 07/15/2013; see also Medical Treatment Record-Non Government Facility, p. 11-14, received 08/24/2015.  

Notes from April 2010 show that the Veteran claimed that he had moderate dysfunctional anxiety and felt sad everyday yet denied depression.  Id. at 37,39.  
Additional records in April 2010 from Western Montana Mental Health Center 
Records from May 2010 show that the Veteran feared being placed back in jail and exhibited situational anxiety around his return to the Livingston jail.  Id. at 19.  Records from Montana State Hospital also show that the Veteran was medicated for depression as well as alcohol induced hallucinosis.  Id. at 29.  On another occasion, the Veteran denied hallucinations and delusions but had suicidal thoughts which in his opinion is likely due to his prescribed medication.  Id. at 11.  Additionally, a record in February and March 2010 also indicated that someone from Livingston Community Health Partners Clinic inquired about the Veteran's hallucinations and whether the Veteran had any documentation for psychosis, however, there were no psychosis references in the documents which contained notes regarding legal questions, calls from wife, and substance abuse and counseling.  See CAPRI, p. 9, received 08/23/2012.  The same document in March 2010 also provided information regarding the Veteran's claimed stressor as the Veteran's family indicated that the Veteran had a close friend, who experienced traumatic events in Vietnam, which may have caused the Veteran to take on his persona and report the friend's experiences as his own.  Id. at 10.  

In April 2010, private treatment records show that the Veteran was also transferred to a mental health facility where he reported psychiatric complaints and continued hallucinations which allegedly stemmed from his experience in Vietnam.  See Medical Treatment Record-Non Government Facility, p. 19, received 08/17/2015.  The Veteran also reported being sad every day and stated that he had no problems related to psychosocial impairment.  Id. at 37-38.  Additionally, records from April and May 2010 show that the Veteran was observed as having highly unusual behavior and complained of blackout spells, auditory, visual and olfactory hallucinations, as well as anxiety, mood swings, and suicidal ideations, however during the examination in May 2010, the Veteran was noted to appear calm.  See Medical Treatment Record-Non Government Facility, p.20, 23, received 08/27/2015.  Records also show that the Veteran's wife made statements regarding the Veteran's symptoms, including that the Veteran was drinking his own urine and his eyes were bulging out, which she read indicated presence of a mental disorder.  See CAPRI, p.6, received 08/23/2012.  The Veteran's attorney at the time also indicated that the Veteran was deemed fit to proceed at a psychological evaluation.  Id.  

In May 2011, medical records from Cascade County Detention Center showed that a medical provider could not formally diagnose the Veteran with PTSD, as nothing in his complaint was consistent.  See Medical Treatment Record-Non-Government Facility, p.24, received 08/27/2015.  The Veteran was also evaluated for hallucinations, depression, and possible psychosis at the detention center.  Id. at 12, 24.  However, it was also noted that the Veteran's reported blackouts were caused by alcohol induced psychosis.  Id. at 25.  

In August 2011, the Veteran provided a Statement in Support of Claim for service connection for PTSD stating that an event occurred on March 15, 1968 in Qang Tri, Vietnam, where he alleged that he was assigned to the 97th Bomb unit.  See VA 21-0781, Statement in Support of Claim for PTSD, p.1, received 05/19/2015.  The Veteran described the incident as involving bomb damage assessment for Operation ARC Light during operation Niagra at Khe Sahn stating that he was at or around the area for 30 days where he slept with the dead for a few days.  Id.  The Veteran also claimed that he also endured another stressful incident on February 15, 1970 in Canada, where he, as a classified courier, was armed and carried top secret, crypto information on planes that wore on his nerves over time.  Id. at 2.  The Veteran also stated that heads were hung from trees, bodies were burned and he had to perform a tracheotomy on a marine who was shot through the throat, as well as help load injured and dead US military personnel as needed.  Id.  

Records from Social Security Administration (SSA) contains diagnoses of depression and hallucinations and an administrative decision that referred to PTSD.  See SSA-831 Disability Determination and Transmittal, p.11, received 05/19/2015.  Other records from SSA also show treatment records indicating depression and psychotic symptoms followed by reports where Veteran had no psychosis, states that he has no issues and is comfortable.  See SSA-831 Disability Determination and Transmittal, p.8-12, received 05/19/2015.  

Additionally, records from Cascade County Detention Center contained in the SSA records, show that the Veteran was examined for dyspnea, however this was not consistently treated or diagnosed.  See SSA-831 Disability Determination Transmittal, p.104-109, received 05/19/2015.  

VA treatment records from March 2013 contained references to PTSD and depression, however the records also contained negative screening test results for PTSD and depression.  See CAPRI, p.192, 217-18, received 05/14/2015.  VA treatment records from September 2014 show that the Veteran was given a PTSD stressor examination where he alleged symptoms including disturbing memories, isolation, avoiding situations, loss of interest, trouble with concentration and also stated that the stressor event occurred in a bombing around Khe Sahn in March 1968.  Id. at 44-45.  Upon being seen for a substance abuse assessment, the Veteran showed good judgment, denied depression and suicidal ideation.  Id. at 51.  

The Veteran was afforded a VA examination in May 2015, where the examiner found that the Veteran did not currently have PTSD based on DSM-5 criteria.  See C&P Exam, p.1, received 06/05/2015.  During the examination, the examiner noted that the Veteran's symptoms do not meet the diagnostic criteria.  Id.  After examining the Veteran's medical records, the VA examiner noted that in April 2010, that examiner stated that some of the Veteran's symptoms appear consistent with PTSD and some are atypical, which leaves an appropriate diagnosis in question.  Id. at 2.  The examiner noted the diagnosis of major depression in July 2013, however also suggested a link to alcohol dependence and concluded that there was not diagnosis of PTSD.  Id. at 3.  The examiner also found that the Veteran did not have other symptoms attributable to PTSD.  Id. at 6.  Upon examination, the Veteran did not mention any clear symptoms of PTSD and when asked about his PTSD claim, the Veteran reported that it has to do with his flashbacks and hallucinations, however he also stated that his symptoms resolved two years ago when he stopped drinking.  Id. at 6.  The examiner opined that it is less likely as not that the Veteran has PTSD, noting that the available records did not reveal history of diagnosis or treatment for PTSD.  Id. at 7.  He also stated that although the records revealed that the Veteran went through a psychotic episode with unclear etiology, the evaluation done at the time did not reveal a clear diagnosis of PTSD.  Id.  

The Veteran was also provided an addendum opinion in October 2015 where the examiner reviewed additional treatment records that were received after the prior VA examination, noting that despite being treated in a hospital by mental health professionals for over a month, a diagnosis of PTSD was not confirmed.  See C&P Exam, p.1, 2, received 10/23/2015.  Additionally, the examiner found that the records diagnosed the Veteran inconsistently with PTSD, however, concluded that any issues of PTSD were possibly resolved with the resolution of his alcohol induced psychosis.  Id.  

The VA examiner also noted that the Veteran had a diagnosis of unspecified anxiety disorder from the July 2013 record.  Id. at 1, 3.  The examiner also noted that anxiety was recently diagnosed as a review of the Veteran's records from February 2002 revealed that the Veteran denied anxiety.  Id.  The Veteran reported that he takes anxiety prescriptions prescribed by his pulmonologist for ongoing symptoms and also stated that he did not like how he felt on zoloft.  Id. at 4, 6.  The examiner also noted that the Veteran could not indicate a clear onset of anxiety and also discussed panic and anxiety attacks starting this past year but the prescription medication manages the symptoms.  Id. at 6.  The examiner concluded that although the Veteran is diagnosed with anxiety disorder, it is less likely as not that the condition had its clinical onset during active service or is related to any in-service disease, event or injury including the stressors described by the Veteran.  Id. at 7.  The examiner provided rationale stating that there is no evidence of anxiety from the mental condition in the available medical records and the onset of anxiety is more recent based on the Veteran's statements, therefore there is nothing to connect the Veteran's anxiety problems with the reported stressors.  Id.  

The VA examiner noted that the Veteran was diagnosed with major depression in July 2013, the examiner opined that depression was diagnosed in recent years.  Id. at 3.  The examiner also noted that after reviewing the Veteran's records, the Veteran denied depression and the examiner at that time had no psychiatric  recommendations either.  Id.  The examiner also observed that the Veteran denied depression during the examination.  Id. at 6.  

In a May 2015 statement, the Veteran stated that he witnessed thousands killed after a B52 carpet bombing in Khe Sahn,Vietnam on March 15, 1968 as well as suffered stress from flying around Newfoundland and carrying top secret crypto information on February 15, 1970.  See VA 21-0781, Statement in Support of Claim for PTSD, p.1-2, received 05/19/2015.  

In September 2015, the Veteran complained about side effects from his anti-depressants as he observed that they made him jittery but also reported that benzodiazepine helped him with his anxiety as his anxiety was also noted to be stable.  See CAPRI, p. 29, 31, received 10/20/2015.  VA medical center records from May 2015 also show that the Veteran was seen and diagnosed with alcohol dependence in remission.  Id. at 40.  

Records from September to December 2016 show that the Veteran reported poor sleep, poor concentration, low energy and feelings of guilt.  See CAPRI, p. 14, received 02/15/2017.  He also reported being comfortable sharing combat experiences while he was in Vietnam where he recalled participating in body counts, reported his helicopter being shot down three times, and also mentioned how he decapitated corpses while posting the heads along the way.  Id. at 32, 72.  

Recent VA medical records also demonstrate that the Veteran began drinking recently due to unemployment and not his claimed in-service stressor.  See CAPRI, p.45, received 08/23/2012.  


Analysis

The Board has considered all of the evidence of record in this case and has paid specific attention to the Veteran and his wife's statements and arguments.  

Upon review of the evidence, the Board finds that service connection is not warranted for the Veteran's acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), generalized anxiety disorder, major depression, and adjustment disorder for the reasons discussed below.  



At the outset, the record contains various diagnoses for PTSD in 2010, however the VA examiner who examined all of the Veteran's treating records stated that the Veteran does not currently meet the diagnostic criteria under DSM-5 for PTSD.  See C&P Exam, p.2, received 10/23/2015; see also Medical Treatment Record-Non-Government Facility, p.9, 11-14, received 06/24/2010.  Additionally, as discussed above, there is no diagnosis from service or records showing onset of symptoms in service.  The claims file contains records which reference PTSD and hallucinations, however in February 2010, however the same medical provider found that the Veteran's vivid delusions were totally unfounded.  See Medical Treatment Record-Non-Government Facility, p. 45,49, received 08/17/2015.  Therefore, although there are a few opinions in the record that discuss PTSD, after considering the totality of the evidence, the Board finds these opinions less probative.  However, because the VA examiner had access and reviewed the Veteran's claims folder, considered the Veteran's military service not based off of the Veteran's reports, and also evaluated the Veteran under the Board's criteria, the Board finds that this opinion is more probative.  

Further, the Board also finds that the Veteran's family's comment on his stressor statement highly probative as their statements are supported by the evidence of record, including the Veteran's military personnel records which show that he never served in active duty in Vietnam.  See Military Personnel Record, p.19, received 05/30/2012; see also CAPRI, p 10, received 08/23/2012.  The Board finds that this is also consistent with the wife's statements regarding the Veteran's unfounded claims from Vietnam.  Id. at 6, 76.  Additionally, another medical provider from Livingston Memorial Hospital found that the Veteran's vivid delusions about a murdered coworker to be unfounded.  See also Medical Treatment Record-Non-Government Facility, p. 49, received 08/17/2015.  Therefore, while the Veteran is competent to report his symptoms, the Board finds that the PTSD diagnoses to be no more probative than the Veteran's lay statements and affords them less weight.  See Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (stating that the Board may reject a medical opinion that is based on facts provided by the Veteran which have been found to be inaccurate or because other facts present in the record contradict the facts provided by the Veteran which formed the basis for the opinion).  As such service connection for PTSD is not warranted.  

The Board acknowledges that the VA examiner noted that the Veteran has a current diagnosis for generalized anxiety, therefore the first element of service connection requiring a current disability has been met.  See C&P Exam, p.1, received 10/23/2015; Medical Treatment Record-Non-Government Facility, p.3, received 08/27/2015.  However, the VA examiner opined that anxiety and major depression are less likely than not caused by or result of service or any event or circumstance of service, therefore this fails to meet the in-service incurrence element of service connection.  See C&P Exam, p.6-7, received 10/23/2015.  The examiner also noted that the onset of the disability was recent, thus providing further support and rationale for his opinion.  Id.  

In this case, there is no nexus between the current disability of generalized anxiety and military service.  Specifically, the VA examiner's negative nexus opinion warrants greater probative weight than the private medical opinions because it alone takes into account the contemporaneous evidence showing that the injury did not exist in service, had no complaints at separation, and had limited post service medical treatment.  For instance, while the Veteran was noted to have depression and anxiety listed in some of his recent treatment records, these symptoms were likely based off of alcohol withdrawal, and not an in-service injury, as the VA examiner noted that when the Veteran remained sober, these symptoms would be resolved.  See Medical Treatment Record-Non-Government Facility, p.12, 2, received 08/27/2015; see also C&P Exam, p.3, received 06/05/2015.  

The Board also accepts the VA examiner's opinions on diagnoses as being the most probative medical evidence on the subject as they were based on a review of all historical records and contains a detailed rationale for the medical conclusions.  Given the depth of the examination report, addendum opinion and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  There is no contrary opinion of record.  

While assessing credibility, the Board may not find that lay testimony lacks credibility merely because of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 541 F.3d 1311, 1337 (2006). However, the Board may look to a number of other factors, in addition to the lack of contemporaneous medical evidence in making its credibility assessment.  These factors include facial plausibility, internal consistency, consistency with other evidence, self-interest or bias, bad character, malingering, direct personal knowledge, erroneous recollection, time of creation of evidence, validity of statistical data, and combat vs. non-combat situations.  Caluza v. Brown, 7 Vet. App. 498, (1995).  In this case, the VA examiner opined that the Veteran's psychotic episode, which produced similar acquired psychiatric symptoms, was likely due to incarceration and extensive alcohol use.  C&P Exam, p.7, received 06/05/2015.  Therefore, although the Board acknowledges the Veteran's statements about his in-service event in Vietnam, the Board is entitled to discount the credibility of evidence in light of its own characteristics and its relationship to other items of evidence.  See Pond v. West, 12 Vet. App. 341, 346 (1999).  As such, the Board finds that the Veteran's currently diagnosed anxiety disorder does not have a temporal relationship between the disorder and the Veteran's military service.  

While the Board notes that the adjustment disorder was not discussed by the VA examiner in May 2015, because there is no in-service injury, diagnosis, treatment records or complaints from the Veteran relating to this claim, the Board finds that this claim is not supported by the credible evidence of record.  

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for an acquired psychiatric disorder, to include PTSD, generalized anxiety, major depression and adjustment disorder is denied.  See 38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


Entitlement to TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  


In determining whether a Veteran is entitled to total disability rating based upon individual unemployability, the Veteran's non-service connected disabilities and his advancing age are not for consideration.  38 C.F.R. § 3.341(a); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  The Board's task is to determine whether there are circumstances apart from the non-service connected conditions and advancing age which would justify a total disability rating based on unemployability.  The central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

In this instance, as discussed above, the Veteran does not have a current service connected disability

While he reported XYZ, he is not service coneccted for any disabilities. 

Moreover, the record also shows that the Veteran stated that he does not have any problems which prevent him from obtaining work or keeping a job.  Id. at 52.

Thus, the claim for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities must be denied.  The Board considered the applicability of the "benefit of the doubt" doctrine; however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this matter on that basis.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), generalized anxiety disorder, major depression, and adjustment disorder is denied.  

Entitlement to a total disability evaluation based on individual unemployability (TDIU) is denied.  






____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


